Citation Nr: 0948794	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left knee (left 
knee condition).

2.	Entitlement to service connection for a right knee 
condition, to include as secondary to left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2009.  A 
transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his November 2009 travel board hearing, the Veteran 
referenced testified that he had undergone an MRI for both 
knees at the VA medical center three weeks earlier.  See 
Travel Board Hearing Transcript at pages 7 and 14.  The 
claims folder currently does not contain any VA treatment 
records.  As these records were generated by a VA facility 
and may have an impact on the adjudication of a claim, they 
must be located and associated with the claims file prior to 
final adjudication of the claims.  See 38 C.F.R. § 3.159 
(c)(2).

The VA treatment records, including records of this MRI, will 
assist the Board in developing a more complete picture of the 
current extent of the Veteran's knee conditions.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request all VA treatment 
records pertaining to the Veteran's 
knees, specifically those related to a 
MRI performed in October 2009.  All 
records obtained pursuant to this 
request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.	After completion of the above 
development, the issues of entitlement 
to an initial evaluation in excess of 
10 percent for left knee condition and 
entitlement to service connection for a 
right knee condition, to include as 
secondary to left knee condition should 
be readjudicated.  If the determination 
of one or both of these claim remains 
adverse to the Veteran, he and his 
representative should be furnished with 
a Supplemental Statement of the Case 
(SSOC) and given an opportunity to 
respond.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


